Title: Circular Letter to the Federal District Attorneys of Massachusetts, Maine, and New Hampshire, 12 February 1805
From: Madison, James
To: Federal District Attorneys of Massachusetts, Maine, and New Hampshire


Gentlemen
Department of State, February 12th. 1805.
Mr. Merry, the Minister of Great Britain, having requested that Mr. John Coles may be permitted to act as the Consul of his Nation within the States of New Hampshire & Massachusetts, until a regular appointment to that office can be made, by the immediate order of his Government; and the present nomination not being adapted for the customary Exequatur, I have the honor to request, that, as far as your official functions are concerned & will permit, you will consider Mr. John Coles as acting instead of a Consul of Great Britain, for the States above mentioned, and that you will accordingly yield to him every necessary facility in the exercise of his trust. I am &c.
James Madison.
